 

Exhibit 10.1

 

STONERIDGE, INC.

DIRECTORS’ RESTRICTED SHARES PLAN

______ GRANT AGREEMENT

 

Stoneridge, Inc., an Ohio corporation (the “Company”), pursuant to the terms and
conditions hereof, hereby grants to GRANTEE NAME ( the “Grantee”) ________
Common Shares, without par value, of the Company (the “Restricted Shares”).

 

1.       The Restricted Shares are in all respects subject to the terms,
conditions and provisions of this Agreement and the Company’s Directors’
Restricted Shares Plan (the “Plan”).

 

2.       Until no longer subject to substantial risk of forfeiture (i.e.,
“vested”), the Restricted Shares may not be sold, transferred, pledged, assigned
or otherwise encumbered, whether voluntarily, involuntarily or by operation of
law, and, except as set forth below, will be forfeited to the Company if the
Grantee’s status as an Eligible Director (as defined in the Plan) terminates
prior to [ONE YEAR FROM DATE OF GRANT]. The certificate or certificates, which
may be in uncertificated form (electronic or book entry) at the Company’s
discretion, representing the Restricted Shares may bear a legend evidencing the
restrictions contained herein. The Restricted Shares granted hereby shall vest
and no longer be subject to a substantial risk of forfeiture on March 6, 2018.
Notwithstanding anything to the contrary in this Agreement, the Restricted
Shares awarded to the Grantee hereunder shall no longer be subject to a
substantial risk of forfeiture and shall immediately vest and a certificate or
certificates representing the Restricted Shares shall be delivered to the
Grantee or the Grantee’s estate, as the case may be, upon (i) the Grantee’s
death or permanent and total disability or (ii) a Change in Control or Potential
Change of Control of the Company (both as defined in the Plan). For purposes
hereof, “permanent and total disability” means that the Grantee is permanently
and totally disabled if the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

 

3.       The Restricted Shares will be issued in the name of the Grantee. The
Company’s transfer agent and/or share transfer records will show the Grantee as
the owner of record of the Restricted Shares. Except as otherwise provided in
this Agreement, the Grantee will have all the rights of a shareholder of the
Company, including the right to vote and receive dividends. Dividends on the
Restricted Shares, if any, paid prior to [ONE YEAR FROM DATE OF GRANT], whether
cash or in the form of additional Company Common Shares, shall be deferred and
subject to forfeiture if the Restricted Shares granted hereby do not vest with
the Grantee on [ONE YEAR FROM DATE OF GRANT].

 

4.       The Company or the Company’s agent will hold (either physical or
uncertificated form) the Restricted Shares for the period of time that the
Restricted Shares are subject to forfeiture (until vested) and the certificate
or certificates representing the Restricted Shares will be delivered to the
Grantee after the Restricted Shares are no longer subject to substantial risk of
forfeiture. Such delivery may take the form of an electronic transfer of the
vested Restricted Shares to the Grantee’s brokerage or other financial account.

 



 1 

 

 

5.       On any change in the number or kind of outstanding Common Shares of the
Company by reason of a recapitalization, merger, consolidation, reorganization,
separation, liquidation, share split, share dividend, combination of shares or
any other change in the corporate structure or Common Shares of the Company, the
Company, by action of the Company’s Board of Directors (“Board”), is empowered
to make such adjustment, if any, in the number and kind of Restricted Shares
subject to this Agreement as it considers appropriate for the protection of the
Company and of the Grantee.

 

6.        The Grantee agrees and represents that Restricted Shares are not being
acquired with a view to resale or distribution and will not be sold or otherwise
transferred by the Grantee except in compliance with the Securities Act of 1933,
as amended, and the rules and regulations thereunder and any applicable state
securities laws.

 

7.       The laws of the State of Ohio govern this Agreement, the Plan and the
Restricted Shares granted hereunder.

 

8.       The granting of the Restricted Shares does not confer any right on the
Grantee to continue as a director of the Company.

 

IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of _______.

 

  STONERIDGE, INC.       By                                   

 

The foregoing is hereby accepted by Grantee.

 

                                      GRANTEE NAME  

 



 2 

